FAGG, Circuit Judge.
The State of South Dakota appeals from the district court’s order holding that the State’s basis for denying unemployment compensation benefits to union claimants during the course of the labor dispute impermissibly conflicted with and was preempted by section 7 of the National Labor Relations Act (NLRA), 29 U.S.C. § 157. See United Steelworkers v. Meierhenry, 608 F.Supp. 201, 208-09 (D.S.D.1985). A panel of this court affirmed. See United Steelworkers v. Johnson, 799 F.2d 402, 409-10 (8th Cir.1986). On rehearing en banc we also affirm.
The relevant facts are largely undisputed and may be briefly stated. In 1982 the United Steelworkers of America (Union) was the certified bargaining representative for the employees of Homestake Mining Company (Homestake), located in Lead, South Dakota. Because South Dakota was a right-to-work state, Homestake employees had no obligation to belong to the Union. See S.D. Const, art. VI, § 2; S.D.Codified Laws § 60-8-3 (1978). Those Home-stake employees who chose not to join the Union worked alongside union employees and enjoyed the benefits of the Union-negotiated collective bargaining agreement. Nonunion employees paid no union dues and were not allowed to participate in union decisions.
On May 31, 1982, a three-year collective bargaining agreement between Homestake and the Union expired. At a union meeting held that same day a majority of Home-stake’s union employees voted to strike. In response, Homestake closed down all operations and refused entry to all employees, union and nonunion alike, who attempted to go to work.
As the dispute deepened, both union and nonunion employees applied for unemployment compensation benefits. Initially, the South Dakota Department of Labor (Department) denied all claims for benefits made by Homestake employees. The denials flowed from the language of section 61-6-19 of the South Dakota Codified Laws. This statute provides that no benefits will be paid to any employee whose “unemployment is due to a stoppage of work which exists because of a labor dispute at the * * * establishment * * * at which [the employee] is or was last employed.” S.D. Codified Laws § 61-6-19 (1978). Homestake employees, union and nonunion alike, were unemployed as a direct result of a labor dispute. Thus, the employees fell within the general prohibition against benefits contained in section 61-6-19.
Both union and nonunion claimants appealed. In analyzing their claims, the chief appeals referee for the Department found inapplicable two of the three exceptions to the general prohibition contained in section *92661-6-19. These exceptions remove an employee from the general prohibition if
(1) [The employee] is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work; and
(2) [The employee] does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or financing or directly interested in the dispute.
Id. § 61-6-19(1), (2).
Under the circumstances of this case, the referee concluded that all claimants were either participating in, financing, or directly interested in the labor dispute and were of the same grade or class of workers involved in the labor dispute. See id. Thus, the union and nonunion claimants could not come under the first two exceptions to section 61-6-19. Neither party to this appeal challenges the referee’s determination concerning the inapplicability of these exceptions.
Seizing on the third and final exception to the general prohibition of section 61-6-19, the referee found that nonunion claimants had been “locked out” of their employment by Homestake. See id. § 61-6-19(3). The referee wrote:
The claimants do not belong to the union that is involved in the labor dispute. * * * [T]he claimants have been available for work with the employer since the labor dispute commenced, but the employer has declined to allow them to commence work. In view of this circumstance, the claimants would, in effect, be locked out from their employment by the employer.
(Emphasis added.) Because nonunion employees were available for work but were prevented from working by Homestake, the referee determined those employees were locked out and thus were eligible to receive unemployment benefits under section 61-6-19(3).
Under the same statutory exception, however, the referee denied benefits to all union claimants. Focusing his decision on the employees’ union membership, the referee concluded union claimants were not locked out within the meaning of section 61-6-19(3). He wrote:
Some claimants might be willing to cross a picket line to resume work for the employer and feel that since the mine is shut down they are locked out from employment [by] the employer. However, the claimants do belong to Local 7044 of the United Steelworkers of America union whose membership did vote to go on strike against the employer. As members of the union which went on strike against the employer, the claimants would have initiated the labor dispute prior to any employment being withheld by the employer. Consequently, it cannot be said that the claimants are locked out by the employer.
(Emphasis added.)
The referee made no attempt to identify or distinguish those union employees who were willing to work despite the strike from those union employees who were unwilling to work because of the strike. Rather, all union employees as a class were denied benefits based on their union membership. More to the point, in sharp contrast with nonunion claimants, the referee made no inquiry and treated as irrelevant any consideration of whether individual union claimants were available to work despite the position taken by the Union as a whole.
The South Dakota Secretary of Labor affirmed on appeal, again relying only on section 61-6-19(3). In the wake of these rulings, a number of union employees attempted to resign from the Union in an effort to become eligible for unemployment benefits. See Pattern Makers’ League v. NLRB, 473 U.S. 95, 105 S.Ct. 3064, 87 L.Ed.2d 68 (1985) (union members have the right to resign from a union at any time and avoid imposition of union discipline).
The Union then filed this lawsuit in federal district court. Among other conten*927tions, the Union asserted South Dakota was prohibited under section 7 of the NLRA from denying unemployment benefits to union claimants based on their membership in the union.
The district court agreed and concluded South Dakota’s application of the lockout exception contained in section 61-6-19(3) impermissibly conflicted with section 7 of the NLRA. As a result, the district court enjoined South Dakota from construing section 61-6-19(3) “to allow the payment of unemployment compensation benefits to non-union employees idled by a strike while the same grade or class of employees who are members of a union are denied unemployment benefits based upon their membership in a union.” Meierhenry, 608 F.Supp. at 209.
At the core of this case is the potential conflict between an employee’s federally protected rights under section 7 and a state’s strong interest in implementing an unemployment compensation plan consistent with the needs of its citizens. The potential for conflict was created during the summer of 1935 when, within a span of five weeks, Congress enacted two significant pieces of legislation. The first piece of legislation was the National Labor Relations Act, ch. 372, 49 Stat. 449 (1935). The second was the Social Security Act, ch. 531, 49 Stat. 620 (1935).
In adopting the NLRA, Congress specifically recognized and guaranteed to all workers the rights of free association and self-organization. 49 Stat. at 449-50, 452. As amended, section 7 of the NLRA, in broad uncompromising language, provides: “Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection * * 29 U.S.C. § 157. In equally clear language, however, section 7 provides that employees in right-to-work states like South Dakota “shall also have the right to refrain from any or all [union] activities.” Id.; see id. § 164(b). The exercise of these federally sanctioned rights in right-to-work states naturally leads to situations in which union and nonunion employees work together as part of the same company.
As indicated, Congress also enacted the Social Security Act in the summer of 1935. Title IX of that Act was created to provide a “valuable first line of defense” against the problem of unemployment. Report of the Committee on Economic Security, H.R.Doc. No. 81, 74th Cong., 1st Sess. 11 (1935) (hereinafter Report); see also id. at 3. Specifically, Title IX established an extensive federal-state cooperative system under which state-based unemployment compensation programs now operate. See 49 Stat. at 639-45; Report, supra, at 13, 16; see also New York Tel. Co. v. New York State Dep’t of Labor, 440 U.S. 519, 536 & n. 27, 99 S.Ct. 1328, 1339 & n. 27, 59 L.Ed.2d 553 (1979) (plurality). Under the framework of Title IX, while certain federal requirements must be met, each state is free to develop a compensation plan to fit the needs of its particular citizens. As the Supreme Court noted in New York Telephone Co., “[t]he voluminous history of the Social Security Act ma[kes] it abundantly clear Congress intended the several States to have broad freedom in setting up the types of unemployment compensation that they wish.” 440 U.S. at 537, 99 S.Ct. at 1339 (plurality); see Report, supra, at 16. This freedom includes the State’s right to establish eligibility criteria. New York Tel. Co., 440 U.S. at 539, 99 S.Ct. at 1340 (plurality).
Returning to the appeal before us, we recognize that section 61-6-19 is part of South Dakota’s statutory scheme to develop and implement an unemployment compensation plan under the federal-state cooperative system established by Title IX. The Union makes no claim section 61-6-19 is inconsistent with Title IX. Further, the Union does not contend that the State was prohibited from generally denying benefits to all employees idled by a labor dispute or, having done so, that the State was obligated to adopt a lockout exception to this general rule. Rather, the Union asserts the State cannot adopt a lockout exception and then apply the exception in a way that destroys the balanced focus of section 7 *928and impermissibly burdens an employee’s federally protected right to belong to a union.
In response, South Dakota argues its denial of benefits under section 61-6-19(3) was based on the federally approved distinction between voluntary and involuntary unemployment. It contends any impact on section 7 rights was purely incidental and should not trigger preemption. The State points out that nonunion employees claiming unemployment benefits had no voice in the decision to strike. Further, those employees were able and willing to work, but were refused entry by Homestake. In the State’s view, those employees were involuntarily unemployed and thus were locked out within the meaning of section 61-6-19(3).
The State argues that in contrast union employees had an opportunity to participate in the strike vote. Because union employees had this opportunity, the State contends they were responsible for their own unemployment and could not be locked out under the South Dakota statute. In other words, regardless whether individual union members were willing to work despite the position taken by the Union as a whole, they were deemed voluntarily, rather than involuntarily, unemployed.
As an initial matter, we agree with the State that an unemployment compensation decision can be based on a determination of whether the individual claimant is voluntarily or involuntarily unemployed. An important goal of Title IX is to ease the economic hardships caused by unwanted unemployment. The legislative history of Title IX refers to involuntary rather than voluntary unemployment as a key to eligibility. Report, supra, at 18 (“To serve its purposes, unemployment compensation must be paid only to workers involuntarily unemployed. The employees compensated must be both able and willing to work * * *.”); see also Wimberly v. Labor & Indus. Relations Comm’n, —U.S.-, 107 S.Ct. 821, 824, 93 L.Ed.2d 909 (1987) (“[A]ll States require claimants to be ‘eligible’ for benefits, that is, they must be able to work and available for work.”); Report, supra, at 9. In certain circumstances, states may decide to provide unemployment compensation benefits to voluntarily unemployed workers, see New York Tel. Co., 440 U.S. at 540, 544, 547, 99 S.Ct. at 1341, 1343, 1344, or not to provide benefits to involuntarily unemployed workers, see Ohio Bureau of Employment Servs. v. Hodory, 431 U.S. 471, 483, 97 S.Ct. 1898, 1905, 52 L.Ed.2d 513 (1977). Nevertheless, “[t]he involuntary character of the unemployment [will] * * * generally [be] a necessary condition to eligibility for compensation.” Baker v. General Motors Corp., —U.S.-, 106 S.Ct. 3129, 3136, 92 L.Ed.2d 504 (1986).
Under the statutory scheme before us, the general prohibition and first two exceptions of section 61-6-19 undergird South Dakota’s decision generally to deny benefits to union and nonunion employees who are meaningfully connected to a labor dispute. As interpreted by the State in this instance, however, the final exception to section 61-6-19 provides unemployment compensation benefits to those employees who, despite an existing labor dispute, would still work if the employer had remained open. Essentially, South Dakota has made a policy determination to treat those workers as involuntarily unemployed. We express no opinion on the wisdom of this policy. For our purposes, it is sufficient that South Dakota’s interpretation falls within the “wide range of judgment [that] is given to the several states as to the particular type of statute to be spread upon their books.” Steward Mach. Co. v. Davis, 301 U.S. 548, 593, 57 S.Ct. 883, 893, 81 L.Ed. 1279 (1937).
In terms of implementing this policy, we have no quarrel with South Dakota’s decision to use an able and willing to work test as its eligibility standard under section 61-6-19(3). This test is neutral on its face, makes no distinction between the classes of workers protected by section 7, and is reasonably related to determining the involuntary or voluntary nature of each worker’s unemployment. In the circumstances of this case, however, South Dakota has failed to apply this test in a neutral, nondiscrimi*929natory manner. See Wimberly, 107 S.Ct. at 825.
The record shows that in determining a union worker’s eligibility for benefits South Dakota focused on whether the claimant belonged to the Union. While the State granted benefits to nonunion employees under section 61-6-19(3) based on the determination those employees were able and willing to work despite the strike, the State did not apply the able and willing to work test in reviewing the union employees’ claims. Although South Dakota acknowledged that some union employees might be willing to work despite the existing labor dispute, it summarily concluded all union claimants were ineligible for benefits.
The State’s focus on union membership is irrelevant to the eligibility standard articulated by the referee in his resolution of the appeals by nonunion claimants. Further, South Dakota’s skewed application of its facially neutral test for identifying workers who are involuntarily unemployed interferes with the congressional objective of protecting equally those who choose to participate and those who choose not to participate in organized labor. The disparate treatment of union workers who may otherwise satisfy the eligibility standard significantly burdens the section 7 right to participate in organized labor. This conflict between federal and state law must be resolved in favor of federal law. See Brown v. Hotel & Restaurant Employees Int’l Union Local 54, 468 U.S. 491, 501, 104 S.Ct. 3179, 3185, 82 L.Ed.2d 373 (1984). At bottom, because South Dakota failed to apply its eligibility standard in a neutral manner, we reject the State’s denial of benefits to union claimants as a class.
Nevertheless, we recognize that South Dakota retains the right in individual cases to determine whether benefits should be awarded under its controlling standard. Because no individual claimants are before us, we need not decide the correct outcome of any individual cases. We hold only that in the circumstances of this case South Dakota was prohibited by section 7 of the NLRA from not applying its neutral eligibility standard to union employees while applying that standard to nonunion employees.
Because the district court may be affirmed on this ground, we need not consider the Union’s alternate assertion that its membership’s first amendment rights have been violated.
Accordingly, we affirm.